COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Patrick Jermaine Edwards v. The State of Texas

Appellate case number:       01-16-00081-CR

Trial court case number:     1432930

Trial court:                 185th District Court of Harris County

       A jury convicted appellant, Patrick Jermaine Edwards, of the felony offense of
burglary of a habitation with intent to commit theft, and the trial court assessed his
punishment at confinement for forty years. Appellant filed a pro se notice of appeal. The
State has filed a motion to dismiss the appeal for want of jurisdiction. We deny the
motion.

        The State first contends that the case should be dismissed because “appellant
executed a valid waiver of the right to appeal pursuant to an agreement that the State
would recommend a 40-year sentence.” However, the trial court has executed a
certification of appellant’s right to appeal stating that this case “is not a plea-bargain case,
and the defendant has the right of appeal for guilt/innocence only.” Accordingly, the trial
court has given appellant permission to appeal. See Jones v. State, No. 01-09-00267-CR,
2010 WL 5395682, at *3 (Tex. App.—Houston [1st Dist.] Dec. 30, 2010, no pet.) (mem.
op., not designated for publication) (citing Willis v. State, 121 S.W.3d 400, 403 (Tex.
Crim. App. 2003)).

        The State next contends that this Court lacks jurisdiction because appellant did not
timely file his notice of appeal. Appellant’s notice of appeal was due to be filed no later
than January 9, 2016. See TEX. R. APP. P. 26.1. Appellant filed his notice of appeal in the
trial court on January 19, 2016, and a motion for extension of time to file his notice of
appeal in this Court on January 22, 2016. See id. 26.3. On February 18, 2016, we granted
the motion and extended the time to file appellant’s notice of appeal to January 22, 2016.
      Accordingly, the State’s motion to dismiss the appeal for want of jurisdiction is
denied.

      It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually

Date: September 8, 2016